Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 15, 2022 is acknowledged.
Claim Objections
Claim 19 is objected to because of the following informalities:  in claim 19, the language “to allow air to more into” is inapt.  More appropriate language would be “to allow air to move into”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesbitt (6,719,653).  Regarding claim 1, Nesbitt discloses a baseball construction comprising an inner plastic spherical core (14) having a hollow center cavity (16)  and a cover (80) surrounding the core.  Note Figure 1 showing a uniform thickness for the core.  The uniform thickness is inherently capable of allowing compression energy to be released thereby controlling the flight of the ball.  Note column 4, lines 15-19 stating that the core is formed of a plastic material that has sufficient resiliency to withstand repeated striking or contact with a bat.  Thus, Nesbitt teaches a resilient plastic spherical core.  Further, the plastic material for the core is considered to be lightweight.  For example, the thermoset elastomeric material is lightweight in comparison to a much denser material.  Regarding the limitation for the raised stitches and coloring, note column 7, lines 59-60 and column 8, lines 1-14 stating that the outer cover layer (80) may comprise simulated stitches and coloring to simulate a baseball.  
Regarding claim 4, note column 4, lines 20-45 stating that the core material of the ball comprises polyethylene material.  
Regarding claim 7, note column 7, lines 38-42 of Nesbitt teaching that the cover has a thickness in the range of 1-2 mm.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8-10, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of McClure (5,665,188).  Regarding claims 2 and 3, Nesbitt teaches applying the cover to the core of the ball where the cover is tightly fitted and in intimate full-surface contact with the core of the ball.  Note column 7, lines 50-55.  Further, Nesbitt suggests coating the core with a coating that cures in place to form a molded on cover (80).  Note column 7, lines 56-60.  However, Nesbitt does not particularly state that the cover is adhered to the core by an adhesive.  
McClure reveals that it is known in the art of baseball construction to adhere the cover to the core by application of a latex adhesive.  Note the Abstract and column 2, lines 44-51 of McClure.  It would have been obvious to one of ordinary skill in the art to use a latex adhesive between the cover and core in the ball construction of Nesbitt in order to securely attach and ensure the full-surface contact between the core and cover.  
Regarding claim 8, note the rejections of claims 1 and 2 as these claims recite substantially similar limitations.  Further, note column 7, lines 38-40 stating that the core comprising a synthetic leather or polymer.  
Regarding claim 9, note the rejection of claim 4 as these claims recite substantially similar limitations.  
Regarding claim 10, note the rejection of claim 5.  Further, note column 7, lines 50-55 of Nesbitt stating that the cover portions are sewn together using a thread.  Also, note column 8, lines 10-15 stating that it is known in the art of baseballs to provide red stitches.  It would have been obvious to one of ordinary skill in the art to use red thread for the stitches in order to simulate a conventional baseball construction.  
Regarding claim 13, note the rejection of claim 7.  
Regarding claim 14, note the rejections of claims 1, 2 and 4 as these claims recite substantially similar limitations.  Further, the recited method steps are an obvious method by which one of ordinary skill in the art would provide the ball of Nesbitt as modified by McClurg.  
Regarding claim 17, note the rejection of claim 7.  
Regarding claim 18, note the rejection of claim 5.  
Regarding claim 20, note the rejection of claim 3.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of Chan (5,711,729).  Regarding claim 5, note column 3, lines 30-35 of Nesbitt stating that the cover comprises first and second cover portions attached together.  However, Nesbitt lacks the teaching for these cover portions to comprise polyurethane leather.  Chan reveals that it is known in the art of practice baseballs to form the cover of the baseball from two sheets of material such as PVC, leather, or polyurethane that are stitched together.  Note column 2, lines 20-25.  It would have been obvious to one of ordinary skill in the art to use polyurethane leather as the material for the cover of the baseball of Nesbitt in order to take advantage of that material’s known physical characteristics such as durability.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of Song (4,880,233).  Regarding claim 6, Nesbitt discloses a baseball construction for the ball.  Nesbitt states that the ball has the look and feel of a baseball.  Note column 1, lines 5-10.  Also, note column 8, lines 1-14 stating that the ball has the appearance of a traditionally constructed baseball.  The examiner takes official notice that official baseballs have a circumference between 9 - 9 ¼  inches.  It would have been obvious to one of ordinary skill in the art to form the baseball of Nesbitt with a circumference between 9 – 9 ¼ inches in order to provide a conventionally sized baseball.  
Regarding the limitation for the weight to be between 1 ¼ - 1 ¾ ounces, it is noted that Nesbitt lacks the teaching for the weight of the baseball.  Song reveals that it is known in the art of baseballs formed from a hollow core to provide a lighter weight ball in relation to a regulation baseball in order to provide a safer ball for young and inexperienced players.  Note the Abstract.  Song particularly teaches that the ball has a weight 2.5-3.5 ounces less than that of a conventional baseball.  The examiner takes official notice that a regulation baseball has a weight between 5 - 5 ¼ ounces.  Thus, Song suggests that the weight as recited is known in the art of practice baseballs in order to provide a lightweight baseball that is less dangerous to young and inexperienced players.  It would have been obvious to one of ordinary skill in the art to form the baseball of Nesbitt with a weight as taught by Song in order to provide a lighter weight baseball that is less dangerous to young and inexperienced players.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of McClure (5,665,188) and Chan (5,711,729).  Regarding claim 11, note the rejection of claim 5 as these claims recite substantially similar limitations.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of McClure (5,665,188) and Song (4,880,233).  Regarding claim 12, note the rejection of claim 6 as these claims recite substantially similar limitations.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (6,719,653) in view of McClure (5,665,188) and Miller (4,653,752).  Regarding claim 19, the combination of Nesbitt in view of McClure lacks the teaching for the shell to comprise a middle seam that allows communication of air into the hollow center cavity.  Miller reveals that it is known in the art of baseballs comprising a spherical plastic shell (26) to form the shell with a seam (20, 21) that defines a hole (22, 24).  The hole is used for the insertion of a foam (28) therein for weighting purposes.  Note column 4, lines 19-57 of Miller.  It would have been obvious to one of ordinary skill in the art to form the shell of Nesbitt with a hole formed between the seam of the hemispheres (note Figure 2) in order to permit the insertion of a foam in the cavity for weighting purposes.  It is noted that prior to the insertion of the foam into the cavity (16), the hole is capable of allowing air to move into and out of the hollow center cavity.  For example, prior to the step of enclosing the outer polyethylene plastic spherical shell with a cover, the combination of Nesbitt in view of McClure and Miller teaches the step of providing the outer polyethylene plastic spherical shell with a middle seam and extending a hole through the middle seam in communication with the hollow center cavity to allow air to move into and outer of the hollow center cavity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711